On September 28, 1911, appellant was indicted for unlawfully engaging in and pursuing the occupation and business of selling intoxicating liquors in Hays County, in violation of the prohibition law which had properly theretofore been put in force in said county. He was convicted and his penalty fixed at five years in the penitentiary.
The indictment is substantially, if not literally, in accordance with the indictment in the case of Mizell v. State,59 Tex. Crim. 226, 128 S.W. Rep., 126.
Appellant made a motion to quash the indictment and in arrest of the judgment, in many ways attacking the constitutionality of the law under which this prosecution was had, and the indictment in this particular case. It is unnecessary to state these grounds. They are substantially the same that have heretofore been passed upon repeatedly by this court and the validity of the law and of the indictment both sustained against appellant's contention. Fitch v. State, 58 Tex.Crim. Rep., and many cases since then decided by this court following that case; Mizell v. State, 59 Tex.Crim. Rep., 128 S.W. Rep., 125; Slack v. State, 61 Tex.Crim. Rep., 136 S.W. Rep., 1073; and many other cases unnecessary to cite. The said questions raised by appellant have been so thoroughly considered and discussed in the cases heretofore decided by this court that it is unnecessary to further discuss any of them.
Some of appellant's objections to the indictment claim that the allegations thereof do not show when the specific alleged sales were made, nor that the appellant is charged to have been engaged in and pursuing the said business during the months of January to July, 1911, inclusive, nor that the transactions occurred in Hays County. All of these matters are clearly embraced in the language of the indictment which charges that they were "then and there" done and occurred, etc. The "then and there" referring back and clearly embracing the specific dates in said Hays County. Moreno v. State, 64 Tex.Crim. Rep., 143 S.W. 160; de los Santos v. State, recently decided but not yet reported.
Appellant complains in his motion for new trial, but not otherwise, that the special judge who presided in this case was never legally qualified or elected. This not being presented by bill of exceptions so as to show the facts, we think it is not properly presented. However, even if it is, the record before us clearly shows that he was legally elected and duly qualified and acted as special judge.
Another complaint by appellant is that the verdict of the jury is contrary to the law and the evidence. We have carefully gone over the whole evidence. The testimony in the case was uncontradicted. In our opinion it clearly, fully and amply, in every way, showed the guilt of the appellant and the verdict is strictly in accordance with and fully supported by all the testimony. It is unnecessary for us to give it here. *Page 63 
Some complaints are made in the motion for new trial to the admission of certain testimony. The motion, even, does not present it full enough so that we could consider it, if it were not necessary to present such questions-by bill of exceptions, but as such questions can be reviewed by us only when presented by proper bill of exceptions, no error is presented.
We have carefully gone over all of appellant's motion for new trial and in arrest of judgment and there is no reversible error shown by anything therein. The judgment will be affirmed.
Affirmed.
[Rehearing denied June 5, 1912. — Reporter.]